DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the amendments and remarks filed on 13 June 2022.

Response to Amendment
Claims 1, 6, 7, 9, 10, 12, 16 and 18 have been amended. Claims 5 and 15 have been canceled. Claims 1-4, 6-14, and 16-18 are pending. In the previous action (Non-Final Rejection filed on 12 April 2022), claims 5-6, 9-12, and 15-18 were indicated as containing allowable subject matter. Claim 1 has been amended to incorporate allowable subject matter of claim 5, and claims 9, 10, and 12, each indicated as containing allowable subject matter, have been amended into independent form using limitations of claim 1.
In response to the amendments to the claims, the objections thereto that were presented in the previous action are withdrawn. In response to the submission of the terminal disclaimer of 13 June 2022, the provisional non-statutory double patenting rejections of claims 1-8 and 11-12 are withdrawn. In response to the amendment of the claims to include subject matter that was previously indicated as allowable, the rejections of claims 1-8 and 11-14 under 35 USC 103 are withdrawn.

Response to Arguments
Applicant argues that the interpretation of “driving mechanism” (claim 1) under 35 USC 112(f) should be withdrawn because one of ordinary skill in the art would understand what structures are signified by “driving mechanism,” and because the amendment which adds the limitations of “configured to translate power of the first motor into the driving of the tool accessory” would further clarify the intended structures (Remarks, p. 8).
In response, Applicants arguments are persuasive. The interpretation under 35 USC 112(f) is withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Darle M. Short on 12 July 2022.

Specification
Please replace [0100], or [0110] of the pre-grant publication, with the following paragraph, which corrects punctuation errors:
Correspondences between the features of the above-described embodiments and the features of the invention are as follows. Each of the dust collecting systems 11 and 12 is an example of the ‘dust collecting system’. Each of the hammer drills 2 and 20 is an example of the ‘power tool’. The tool accessory 91 is an example of the ‘tool accessory’. Each of the dust collectors 7 and 70 is an example of the ‘dust collector’. Each of the driving motors 31 and 32 is an example of the ‘first motor’. The driving mechanism 35 is an example of the ‘driving mechanism’. Each of the dust-collection motors 73 and 74 is an example of the ‘second motor’. The fan 731 is an example of the ‘fan’. The control circuit 80 is an example of the ‘control device’. The control circuit 50 or the hall sensor 53 is an example of the ‘first detecting device’ according to the present aspect. Each of the acceleration sensor 611 and the current-detection circuit 85 is an example of the ‘second detecting device’. The rotation sensor 65 is an example of the ‘third detecting device’ according to the present aspect. Each of the force sensor 62 and the current-detection circuit 85 is an example of the ‘fourth detecting device’. The trigger 261 is an example of the ‘operation member’. The switch 263 is an example of the ‘fifth detecting device’. The wireless adapters 63 and 75 are examples of the ‘first communication device’ and the ‘second communication device, respectively. The outlet 77 is an example of the ‘connecting part’. The power cable 59 is an example of the ‘power cable’.
Claim 1
Line 2: “perform a processing operation on a workpiece by driving a tool accessory, and a stationary”
Lines 15-16: “the control device is configured to change the rotation speed of the second motor from a first rotation speed R1 to a second rotation speed R2 according to a driving time of the first motor from a start of driving of the first motor, wherein R1 is greater than zero.”
Claim 9
Line 3: “on a workpiece by driving a tool accessory, and a stationary dust collector configured to be”
Claim 10
Line 3: “on a workpiece by driving a tool accessory, and a stationary dust collector configured to be”
Claim 12
Line 2: “configured to perform a processing operation on a workpiece by driving a tool accessory, and”
Line 21: “detection results of the first detecting device and the second detecting device.”

REASONS FOR ALLOWANCE
Claims 1-4, 6-14, and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-4, 6-14, and 16-18. The concept of a dust collecting system including a power tool configured to perform a processing operation on a workpiece by driving a tool accessory and a stationary dust collector configured to be placed separately from the power tool and to collect dust generated by the processing operation, wherein: 
the power tool comprises: a first motor; and a driving mechanism configured to translate power of the first motor into the driving of the tool accessory; 
the dust collector comprises: a second motor; and a fan configured to be rotationally driven by the second motor to generate an air flow for collecting dust, the dust collecting system comprises a control device configured to control a rotation speed of the second motor according to a driving state of the power tool; and 
the control device is configured to change the rotation speed of the second motor from a first rotation speed R1 to a second rotation speed R2 according to a driving time of the first motor from a start of driving of the first motor, wherein R1 is greater than zero (claim 1);
the control device is configured to set the rotation speed of the second motor according to an orientation of the power tool (claim 9);
the driving mechanism has a plurality of operation modes, the plurality of operation modes including a first operation mode for performing at least a drilling motion of rotationally driving the tool accessory around a driving axis, and a second operation mode for performing only a hammering motion of linearly driving the tool accessory along the driving axis, and

the control device is configured to drive the second motor at rotation speeds that differ between the first operation mode and the second operation mode (claim 10); or 
a first detecting device configured to detect a pressing of the tool accessory against the workpiece; an operation member configured to be externally operated by a user; and a second detecting device configured to detect an operation of the operation member,
the control device is configured to control a driving of the second motor based on detection results of the first detecting device and the second detecting device (claim 12)
is considered to define patentable subject matter over the prior art.
The invention provides means for coordinating the motor speed of a dust collector with the motor speed or function of a power tool.
The closest prior art, Barabeisch (DE102012003073A1), discloses a suction device 10 (Fig. 1; [0054]) and a power tool 80 ([0058]), each with a motor 19 and 81, respectively ([0055], [0061]). Barabeisch teaches that the suction motor of the suction device may turn on after a delay time from the start of operation of the power tool ([0084]) (i.e., a change in a rotation speed according to a driving time of a first motor). However, Barabeisch does not suggest a change in suction device motor speed after a delay from an initial motor speed greater than 0, as Barabeisch only considers a switch-on delay, so Barabeisch does not suggest the controller of claim 1.
Barabeisch also teaches that an adjustment of power of the suction motor may be adjusted according to a signal based upon a sensor 153’ arranged on a switch 87 ([0081]) (i.e., an operation member). Barabeisch does not consider the use of such information in adjusting the speed of the suction motor along with information related to the detection of a pressing of a tool accessory against a workpiece (claim 12). 
Valentini (US 2016/0100724 A1) discloses a vacuum cleaner 1 with a motor 8 that receives corrected operational signals (Fig. 1; [0059]) to correct its motor speed ([0094]; claim 2) based on motor speed information from a power tool 2 ([0077]) along with sensor device information about the mechanical pressure with which the tool is pressed onto the surface of a workpiece ([0091]). However, Barabeisch uses the above-discussed delay time to account for the timing of an engagement of a tool with a workpiece ([0084]), and the information from switch sensor 153’ is only taught to be associated with information from a sensor 153 for tool motor speed ([0079], [0082]), so one would not have been motivated to modify Barabeisch with the teachings of Valentini without the benefit of hindsight afforded by the current application to arrive at the controller of claim 12. Likewise, one would not have been motivated to modify Valentini using the teachings of Barabeisch since Valentini does not consider a position of an operation member externally operated by a user, but instead considers the use of sensed data from pressure on a workpiece along with, among other things, tool motor speed data ([0091]), a teaching that corresponds to the speed sensor 153 of Barabeisch ([0079]) and not the switch sensor 153’ of Barabeisch ([0081]), so one would not have found it obvious to arrive at the controller of claim 12 absent hindsight afforded by the current application. 
Regarding claims 9 and 10, the prior art does not provide teachings that would have made obvious the control of a dust collector motor speed based upon an orientation of a power tool, and the prior arts do not suggest that a dust collector motor speed should vary based upon a tool’s functioning in either a hammering mode or a drilling mode. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772